News Release National Penn Bancshares, Inc. to Sell its Christiana Bank & Trust Unit to WSFS Financial Corporation · “Shareholder Friendly” Enhancement of Holding Company Liquidity · Accretive to Capital Ratios and Tangible Book Value · Consistent with Strategic Focus · NPBC also Announces the Redemption of its Separate Account Bank Owned Life Insurance BOYERTOWN, PA– June 24, 2010 – National Penn Bancshares, Inc. (NASDAQ: NPBC), the parent company of National Penn Bank and Christiana Bank & Trust Company (Christiana), announced today that it has signed a definitive agreement under which WSFS Financial Corporation (NASDAQ: WSFS) would acquire the stock ofChristiana for a cash purchase price of $34.5 million.The transaction, anticipated to close in the fourth quarter of 2010, is subject to regulatory approval. The sale includes the trust asset administration business, with annual revenue of approximately $6.5 million, and two commercial bank branches located in Delaware.The transaction will result in an approximately $8 million goodwill impairment charge related to the trust asset administration business, specifically at Christiana, in the second quarter 2010.On a pro-forma basis, this transaction will increase certain regulatory capital ratios by approximately 35 to 55 basis points and tangible book value by 9 cents per share. Scott V.
